DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.  
Claims 16-35 are pending. 
The rejections of claims 16-35 under 35 U.S.C. 112(a) have been withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21-24, 26-29, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2020/0037314 A1) hereinafter “Xiong”, in view of Rudolf et al. (US 2014/0362832 A1) hereinafter “Rudolf”.
Regarding claim 16:
Xiong discloses a method performed by a terminal (Fig. 7, “UE”) in a wireless communication system, the method comprising: 
receiving, from a base station (Fig. 7, “RAN NODE”), priority information for an uplink transmission (Para. [0032], [0033], “priority rule”); 
identifying that a physical uplink control channel (PUCCH) transmission and a physical uplink shared channel (PUSCH) transmission are overlapped in time (Para. [0029], “when the resource configured for grant-free PUSCH transmission and for PUCCH transmission carrying the UCI report collide in time”); 
transmitting, to the base station, an uplink signal for one of the PUCCH transmission and the PUSCH transmission, based on the priority information, (Para. [0032]-[0034]), wherein the PUSCH transmission includes a grant free (GF) transmission without dynamic scheduling (Para. [0029], “grant-free PUSCH transmission”), the priority information indicating one of a low priority or a high priority (Para. [0032]-[0034]).
Xiong does not disclose in case that a plurality of GF transmission configurations are configured by the base station, the priority information for each GF transmission is determined based on each of the plurality of the GF transmission configurations.
Rudolf teaches that in case that a plurality of GF transmission configurations are configured by the base station, the priority information for each GF transmission is determined based on each of the plurality of the GF transmission configurations (Para. [0076], [0126]-[0128], configured grant for multiple HARQ processes, a priority rule may be configured for multiple HARQ processes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Xiong based on the teaching by Rudolf to include the features that, in case that a plurality of GF transmission configurations are configured by the base station, the priority information for each GF transmission is determined based on each of the plurality of the GF transmission configurations, in order to determine which HARQ process has higher priority when multiple HARQ processes collide. 
 Regarding claim 17:
Xiong further discloses wherein the PUCCH transmission includes at least one of a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) information or a scheduling request (SR) (Para. [0023], a PUCCH including scheduling request (SR), and a physical uplink shared channel (PUSCH) for data (Para. [0023] and [0029]).
 	Regarding claim 18:
Xiong further discloses wherein transmitting an uplink signal for one of the PUCCH transmission and the PUSCH transmission further comprises: performing the PUCCH transmission of the high priority overlaps in time with the PUSCH transmission of the low priority (Para. [0036]). 
 	Regarding claim 19:
Xiong further discloses wherein transmitting an uplink signal for one of the PUCCH transmission and the PUSCH transmission further comprises: performing the PUSCH of the high priority, in case that the PUSCH transmission of the high priority overlaps in time with the PUCCH of a low priority (Para. [0034]). 
Regarding claims 21-24:
	Claims 21-24 are directed to a method performed by a base station and contain features similar to those of claims 16-19.  The same cited portions of the reference and rationales set forth in the rejections of claim 16-19 also apply. 
	Regarding claims 26-29:
	Claims 26-29 are directed to a terminal and contain claim features similar to those of claims 16-19.  The same cited portions of the reference and rationales set forth in the rejections of claim 16-19 also apply.
Regarding claims 31-34:
Claims 31-34 are directed to a base station and contain claim features similar to those of claims 16-19.  The same cited portions of the reference and rationales set forth in the rejections of claim 16-19 also apply.

Claims 20, 25, 30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Rudolf, and further in view of Zhao et al. (US 2019/028161 A1) hereinafter “Zhao”.
 	Regarding claim 20:
Xiong further discloses the PUCCH transmission is the SR transmission (Para. [0023], a PUCCH includes a scheduling request (SR)).
Xiong does not disclose wherein, in case that a plurality of SR resources are configured by the base station, the priority information for each SR transmission is determined based on information configuring each SR resource among the plurality of SR resources.
Zhao teaches in case that a plurality of SR resources are configured by the base station, the priority information for each SR transmission is determined based on information configuring each SR resource among the plurality of SR resources (Para. [0058]-[0060], SR resources configured with a priority level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Xiong based on the teaching by Zhao to include the features that, in case that a plurality of SR resources are configured by the base station, the priority information for each SR transmission is determined based on information configuring each SR resource among the plurality of SR resources, in order to improve scheduling performance for transmission of scheduling request. 
Regarding claim 25, 30 and 35:
	Rejection of claim 20 is applicable.
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BO HUI A ZHU/Primary Examiner, Art Unit 2465